70 N.Y.2d 997 (1988)
Thomas C. Shed, Appellant,
v.
Terry L. Sofia, Formerly Known as Terry L. Shed, Respondent.
Court of Appeals of the State of New York.
Decided February 17, 1988.
Lawrence J. Vilardo and Michael J. Shea for appellant.
Rocco Lucente, II, for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA. Taking no part: Judge TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. There is no basis upon which we can disturb the trial court's exercise of discretion, balancing the interests of all concerned, especially the best interests of the children, or its application of the Weiss v Weiss (52 N.Y.2d 170) extraordinary circumstances test, as affirmed by the majority at the Appellate Division.